      Case 2:20-cv-00202-RMP           ECF No. 28   filed 09/15/21   PageID.166 Page 1 of 2



1

2

3                                                                                 FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


4                                                                        Sep 15, 2021
                                                                             SEAN F. MCAVOY, CLERK
5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7     GARY ADAMS and GAYLE
      ADAMS, and their marital                        NO: 2:20-CV-202-RMP
8     community,
                                                      ORDER OF DISMISSAL WITH
9                                 Plaintiffs,         PREJUDICE

10          v.

11    UNITED STATES OF AMERICA,

12                                Defendant.

13

14         BEFORE THE COURT is a Joint Status Report on Settlement, ECF No. 27.

15   The parties submit that settlement documents have been fully executed, funds have

16   been disbursed, and an order of dismissal is appropriate. Id. Having reviewed the

17   Report and the record, the Court finds good cause to approve dismissal.

18         Accordingly, IT IS HEREBY ORDERED:

19         1. The Joint Status Report on Settlement, ECF No. 27, is APPROVED.

20         2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

21               costs to any party.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00202-RMP     ECF No. 28    filed 09/15/21   PageID.167 Page 2 of 2



1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED September 15, 2021.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
